Citation Nr: 0901685	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-36 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an eye disability, 
claimed as secondary to service-connected diabetes mellitus. 

5.  Entitlement to service connection for a dental condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied entitlement to the benefits 
currently sought on appeal.

In April 2008, the veteran testified at a hearing held before 
the undersigned Acting Veterans Law Judge.  Since that time, 
additional VA outpatient records were associated with the 
file.  Although he has not submitted a waiver of initial RO 
jurisdiction, a review of them reveals that they serve to 
duplicate those records already of record at the time of the 
last supplemental statement of the case and therefore there 
is no prejudice to the veteran for the Board to consider them 
herein.

The Board notes that a claim for service connection for a 
dental condition is also considered a claim for VA outpatient 
dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 
(1993).  In dental claims, the RO adjudicates the claim of 
service connection and the VA Medical Center adjudicates the 
claim for outpatient treatment.  As this matter stems from an 
adverse RO determination, the appeal is limited to the issue 
of service connection for a dental disorder for compensation 
purposes.  Therefore, the claim for service connection for a 
dental disorder for obtaining VA outpatient dental treatment 
is referred to the RO for additional referral to the 
appropriate VA medical facility.  See 38 C.F.R. § 17.161 
(2008).


FINDINGS OF FACT

1.  The veteran is presumed to have been exposed to 
herbicides in Vietnam. 

2.  A chronic respiratory disorder, including bronchitis and 
emphysema, was first manifested many years after service and 
has not been medically related to service. 

3.  A current diagnosis of right ear hearing loss sufficient 
to qualify as a disability for VA purposes is not 
demonstrated by the record.

4.  Left ear sensorineural hearing loss was first manifested 
many years after the veteran's service and has not been 
medically related to his service. 

5.  Tinnitus was first manifested many years after the 
veteran's service and has not been medically related to his 
service. 

6.  The veteran's eye disorders are refractive error, which 
is not a disease under VA regulations, and cataracts, which 
have been found to be age-related, and therefore not related 
to his service. 

7.  The veteran does not have a dental condition or 
disability, to include extracted teeth, due to combat wounds 
or other trauma during service.


CONCLUSIONS OF LAW

1.  A chronic respiratory disorder was not incurred or 
aggravated in the veteran's active duty service; nor may it 
be so presumed.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Bilateral sensorineural hearing loss was not incurred or 
aggravated in the veteran's active duty service; nor may it 
be so presumed.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Tinnitus was not incurred or aggravated in the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

4.  An eye disability, to include senile cataracts, is not 
proximately due to, or the result of, the veteran's service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002); 38 C.F.R. § 3.310 (2008).

5.  The criteria for entitlement to service connection for a 
dental disorder, for purposes of compensation, have not been 
met.  38 U.S.C.A. §§ 1131, 1721, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.381, 4.150 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2004 and March 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the 2004 notice informed the veteran of 
information and evidence necessary to substantiate the claims 
for service connection and of the relative burdens of VA and 
the veteran, relating the information and evidence that VA 
would seek to provide and that which he was expected to 
provide.  The subsequent notice informed the veteran of 
information and evidence that governs the initial assignment 
of a disability evaluation and the regulations regarding the 
effective date of the establishment of service connection.  

Although this last notice was delivered after the initial 
denial of the claim, the AOJ subsequently readjudicated the 
claims based on all the evidence in the August 2007 
supplemental statement of the case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claims and the late notice did not affect 
the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  

With the exception of the hearing loss and tinnitus claims, 
the veteran has not been medically evaluated in conjunction 
with his claims.  No etiological opinions have been offered.  
VA is required to provide a medical exam and seek a medical 
opinion if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains competent lay or medical evidence of a 
current disability, establishes that the veteran suffered an 
event, injury or disease in service, and indicates that the 
current disability may be associated with the in-service 
event, injury or disease.  38 C.F.R. § 3.159(c)(4) (2008).  

Here, the medical evidence shows that the veteran receives 
treatment for left ear hearing loss, tinnitus, shortness of 
breath, and various dental issues.  His service medical 
records reflect treatment for one instance of pneumonia, but 
are otherwise silent for care for the other disorders of 
hearing loss, tinnitus, and dental trauma.  Regardless, the 
evidence does not indicate that there may be an association 
between any of these disorders and his service.  
Particularly, the veteran has not submitted medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits.  Nor does 
the record contain credible evidence of a continuity of 
symptoms since service.  Although the veteran testified in 
his April 2008 hearing before the undersigned that he 
experienced symptoms of each of these disorders since his 
1969 separation from service, his statements are less 
credible than the contemporaneous medical records showing a 
more recent onset.  

With specific reference to the hearing loss and tinnitus 
claims, the veteran's June 2006 VA examination conducted by 
an audiologist further confirms that the available medical 
evidence is more credible than the veteran's statements.  The 
audiologist found that the veteran was exaggerating his 
responses to the point where the results were inconsistent, 
and testing was deemed unreliable.  Of note, the speech 
recognition testing revealed significantly better hearing 
acuity throughout speech frequencies than admitted puretone 
thresholds.  With the lack of both competent medical nexus 
evidence and credible evidence of continuity of 
symptomatology, there is no basis to seek medical opinions in 
this case.  Based on this evidence, the duty to assist has 
been fulfilled.

Service Connection

The veteran seeks service connection for several 
disabilities, which he contends are the result of his 
service.  In order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2008); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).  Each 
disability is discussed in turn below.

Respiratory Disability 

The veteran contends that he incurred a respiratory disorder 
in service, which may or may not have been due to his 
exposure to herbicides.  For purposes of establishing service 
connection for a disability resulting from exposure to a 
herbicide agent, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
between January 1962 and May 1975, shall be presumed to have 
been exposed during such service to a herbicide agent, absent 
affirmative evidence to the contrary demonstrating that the 
veteran was not exposed to any such agent during service.  38 
U.S.C.A. § 1116(f).  In this case, the veteran's service 
personnel records confirm that he was stationed in country 
from September 1967 to September 1968.  He is therefore 
presumed to have been exposed to herbicides.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service-connected if the requirements of 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
Here, the veteran has shortness of breath that has been 
variously attributed to bronchitis and emphysema.  See VA 
progress notes, April 2004, May 2007.   Neither disorder is a 
listed disease entity under 38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442- 41,449, and 61 
Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 
232- 243 (Nov. 2, 1999).  Accordingly, the veteran's claimed 
respiratory disorder is not subject to presumptive service 
connection based on exposure to herbicides. 

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder, direct service connection may 
nevertheless be established by demonstrating that the disease 
was in fact "incurred" during service by proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 
1994).  

The service treatment records confirm that in February 1967, 
the veteran presented with complaints of shortness of breath 
and pain in his chest.  A diagnosis of upper respiratory 
infection (URI) was rendered.  In March 1967, the vet 
reported pain in his left lower rib cage.  Upon admission for 
a URI, the diagnosis was changed to pneumonia and the veteran 
was treated for a total of six days.  He was released to 
duty.  No follow up treatment was required.  The veteran's 
August 1969 separation examination evaluated his lungs and 
chest as normal.  He specifically denied shortness of breath, 
pain and pressure in the chest, or a chronic cough.  

Post-service records date from 1997 and show that in December 
2003, the veteran reported lung problems, with a history of 
pneumonia.  He indicated that he was sometimes short of 
breath.  In April 2004, he also reported a pressure like 
sensation across his chest with shortness of breath on 
exertion.  The reviewing physician indicated that it was 
clear that the veteran had bronchitis and emphysema, and that 
given his oxygen saturation levels and high carboxin 
hemoglobin, it was consistent with his history of smoking.  
Concurrent records confirm the veteran's 15 cigarette per day 
habit at that time.  Records in 2007 continue to raise the 
veteran's smoking habit in connection with his breathing 
problems. 

The veteran, in his hearing before the undersigned, 
attributed his current respiratory problems with the instance 
of treatment for pneumonia in service.  However, he is not 
competent to render an opinion about medical matters, in 
light of the fact that he does not possess the medical 
training and expertise to do so.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).   His opinion is therefore 
afforded no probative weight on the matter of nexus.  Nor has 
he submitted competent medical evidence tending to show an 
association between his current respiratory disorders and his 
service.  As explained above, though he was treated in 
service for pneumonia and now has a respiratory diagnosis, VA 
has no duty to seek a medical opinion in light of the lack of 
evidence indicating an association.   In sum, the 
preponderance of the evidence is found to be against the 
veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  Service connection is not 
warranted for a respiratory disorder. 

Hearing Loss & Tinnitus 

The veteran alleges that he sustained a concussion in service 
during the Tet Counteroffensive strike, which has caused both 
hearing loss and tinnitus.  Although the veteran's military 
occupational specialty was that of a postal clerk, his 
personnel records confirm that his unit was in country and 
active in this counteroffensive.  Therefore, in-service noise 
exposure is confirmed.  The question remains whether the 
veteran has a currently diagnosed disability that is related 
to that noise exposure.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see 
also Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007) 
(holding that the Secretary's regulatory definition of 
hearing loss in § 3.385 is permissible and not "arbitrary, 
capricious, an abuse of discretion or otherwise not in 
accordance with the law").  The threshold for normal hearing 
is 0 to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155 (1993).

The veteran underwent a VA examination in June 2006.  
However, the results of the exam were noted to be unreliable, 
given the inconsistencies of the veteran's speech recognition 
tests with his puretone threshold tests.  The audiologist 
felt that the veteran exaggerated his responses.  
Specifically, due to a suspicion of functional overlay, 
otoacoustic emissions were performed.  This objective measure 
of hair cell functioning suggested normal hearing from 1000 
Hz, 2000 Hz, and 3000 Hz, bilaterally, sloping to a high 
frequency hearing loss at 4000 Hz.  This was more in tune 
with the veteran's excellent speech discrimination scores at 
a reduced presentation level.  As the veteran's results 
overall were found to be unreliable, that exam cannot serve 
as a basis of a current diagnosis.  

Outpatient clinical records document a January 2004 audio 
consult.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
0
5
15
LEFT
30
35
25
55
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right and 92 percent in the left ear.  These 
are the sole audiometric results of record.  There is no 
notation of reduced reliability in the results.  On this 
evidence, the veteran's right ear does not meet the threshold 
for impaired hearing under 38 C.F.R. § 3.385.  As such, 
service connection cannot be granted, as there is no 
"disability" under the law with respect to the right ear.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

With respect to the left ear, the audiometric results confirm 
impaired hearing sufficient to qualify as a disability.  The 
question, therefore, is whether there is a nexus to service.  
In this case, there is no medical evidence of record 
supporting such a connection.  The examiner in June 2006 was 
unable to render an opinion on the matter, given the 
veteran's inconsistent responses on objective testing.  The 
veteran has not submitted medical evidence from private 
sources attesting to a connection.  While he contends that 
his current hearing loss is associated with his service, the 
evidence does not show that he is competent to render 
opinions on medical matters of etiology.  See Espiritu v. 
Derwinski.

The veteran testified before the undersigned that he had 
decreased hearing ever since service.  However, this 
testimony lacks credibility given the veteran's June 2006 VA 
examination, in which he was found to be exaggerating his 
responses and generally to be an unreliable source of 
information.  Thus, despite his testimony to the contrary, 
there is no credible evidence of a continuity of 
symptomatology that would warrant VA seeking a medical 
opinion.  Without medical evidence of a nexus, direct service 
connection for hearing loss is not warranted. 

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, an organic disease of the nervous 
system) manifested itself to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  
The first documented diagnosis of sensorineural hearing loss 
in this case, however, was in January 2004.  This is well 
beyond the one year time limit from the veteran's August 1969 
separation from service.  Therefore, presumptive service 
connection is not warranted.

Regarding the veteran's claim for tinnitus, he does carry a 
current diagnosis of the disorder.  See June 2006 VA 
examination (insofar as it relates the tinnitus diagnosis); 
see also VA outpatient clinical record dated in January 2008.  
The remaining issue is whether there is a nexus to his in-
service noise exposure. 

VA has not provided a nexus opinion on this issue; nor is it 
required to do so.  The veteran has not submitted even 
tentative medical evidence of a nexus.  Nor has he provided 
credible evidence of a continuity of symptoms since his 1969 
separation from service.  Service treatment records are 
negative for treatment of tinnitus.  Though the veteran has 
testified to experiencing ringing in his ears in service and 
constantly since separation, at his August 1969 separation 
examination, he specifically denied ear trouble of any kind.  
Additionally, the post-service records date from December 
1997 forward and show no complaint until 2004.  Without such 
evidence of continuity, VA has no duty to seek a medical 
opinion.  In short, the evidence does not show a nexus to 
service.  As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Service connection for tinnitus is not warranted.

Eye Disability 

The veteran contends that he has an eye disability secondary 
to his service-connected diabetes mellitus.  Secondary 
service connection may be granted for disability that is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  The 
evidence must show that a current disability exists and that 
the current disability was either caused by or aggravated by 
a service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  

Service connection is in effect for diabetes mellitus.  See 
rating decision, August 2004.  The current medical evidence 
establishes that the veteran has cataracts and refractive 
error with presbyopia and myopia.  See VA outpatient clinical 
records, dated in January 2004, August 2006.  

At the outset, it is noted that refractive error of the eye 
is not a disease or injury within the meaning of the 
applicable legislation.  38 C.F.R. § 3.303(d) (2008); see 
also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Therefore, 
because it is not a qualifying disability, service connection 
cannot be granted for that disorder as secondary to the 
veteran's service-connected diabetes mellitus.  

Referable to the veteran's diagnosis of cataracts, post-
service records show that in January 2004, the veteran 
attended an optometry consult due to blurry vision.  His 
history of diabetes mellitus was noted.  That consult found 
that the veteran did not have diabetic retinopathy.  He was 
diagnosed with cataracts at that time.  Follow up treatment 
includes an August 2006 diabetic eye examination, which 
confirmed the diagnosis as senile (or age-related) cataracts.  
Further imaging diagnostics in July 2007 confirmed that the 
veteran did not have diabetic retinopathy.  In short, the 
veteran's cataracts have not been related to his service-
connected diabetes mellitus.  Instead, they have been 
determined to be age-related.  There is no evidence of 
aggravation of the cataracts by the veteran's diabetes 
mellitus.  

The evidence does not demonstrate that the veteran has an eye 
disorder which is proximately due to, or the result of, his 
service-connected diabetes mellitus.  On a final note, the 
veteran does not contend, nor does the record show, that his 
cataracts are directly related to his service.  Service 
treatment records are negative for complaint, treatment, or 
diagnosis of cataracts.  There is no medical evidence linking 
cataracts to his service.  Therefore, no further discussion 
of direct service connection is warranted.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  Service 
connection for an eye disability is not warranted.

Dental Condition 

The veteran contends that his current dental problems stem 
from his exposure to herbicides in service while he had a 
tooth removed.  He therefore seeks service connection for his 
dental condition.  Under current VA regulations, compensation 
is only available for certain types of dental and oral 
conditions listed under 38 C.F.R. § 4.150, such as impairment 
of the mandible, loss of a portion of the ramus, and loss of 
a portion of the maxilla, referring to the bones to which 
teeth are connected. Compensation is available for loss of 
teeth only if such is due to loss of substance of body of 
maxilla or mandible.  Otherwise, a veteran may be entitled to 
service connection for dental conditions including treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C.A § 1712; 38 C.F.R. §§ 
3.381, 17.161.

Rating activity should consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service and, when 
applicable, to determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(b).

In considering the evidence under the laws and regulations as 
set forth above, there is no basis for compensation for any 
dental disorder in this case.  There is no evidence that the 
veteran suffered combat wounds, and it is not contended 
otherwise.  Upon examination at entry into service, in 
November 1966, it does not appear that an examination of the 
teeth was conducted.  Service dental records do reveal, 
however, that teeth numbered 2 and 14 were extracted in 
February and March 1968, respectively, as they were carious.  
Upon examination at separation from service, in August 1969, 
it was noted additionally that the tooth numbered 32 was 
missing.  Regardless, there is no evidence showing that the 
veteran experienced any dental trauma in-service.  

Post-service records show that in December 2003, the veteran 
was noted to have dental carries.  A March 2005 dental 
consult noted that he had poor oral hygiene, evidenced by 
heavy plaque, stain, and calculus (tartar).  Severe 
periodontitis with chronic gingivitis was noted.  In April 
2005, a nonrestorable tooth was extracted.  The veteran 
testified in his hearing that all of his teeth have now been 
removed.

Nevertheless, the veteran has not been shown to have loss of 
teeth due to the loss of substance of the body of the maxilla 
or mandible bones.  Nor does he have any of the other dental 
disorders listed under 38 C.F.R. § 4.150.  While it is true 
that the veteran is presumed to have been exposed to 
herbicides during his service, the presumption for that 
exposure does not include any dental conditions.  See 
38 C.F.R. § 3.309(e).  Therefore, the Board finds that 
service connection for a dental disorder for compensation 
purposes must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994); 38 C.F.R. § 4.150.


ORDER

Entitlement to service connection for a respiratory 
disability is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for an eye disability is 
denied. 

Entitlement to service connection for a dental condition is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


